Title: General Orders, 6 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Steenrapia Wednesday September 6th 1780
                            Parole Richmond
                            Countersigns O:K.
                            Watchword Fabius
                        
                        For the Day Tomorrow
                        Brigadier General Patterson
                        Colonel H. Jackson
                        Lieutenant Colonel Badlam
                        Major Torrey
                        Brigade Major Fish
                        The Honorable the Congress have been pleased to pass the following resolution.
                        In Congress August 22d 1780
                        Whereas it is of the utmost importance effectually to prevent the destruction, waste, embezzlement, and
                            misapplication of the public stores and provisions upon which the existence of the Armies of these United states may
                            depend; and no adequate provision hath been made for the just punishment of delinquents in the departments of the
                            Quartermaster General, Commissary General of Purchases, Commissary General of issues, Clothier General, Commissary General
                            of military Stores, Purveyor of the Hospitals and Hide department, Therefore.
                        Resolved That every Person in any of the said Departments entrusted with the care of Provisions or military
                            or Hospital Stores or other property of these United States who shall be Convicted at a General Court martial of having
                            sold without a proper order for that purpose, embezzled or wilfully misapplied, damaged or spoiled, any of the provisions
                            horses Forage Arms cloathing Ammunition or other military or hospital stores or property belonging to the United states of
                            America shall suffer Death or such other punishment as shall be directed by a General Court Martial according to the
                            nature and degree of the offence at the discretion of such Court; And every person in any of the said departments
                            entrusted as aforesaid who shall be Convicted at a General Court martial of having through Neglect suffered any of the
                            Articles aforesaid to be wasted spoiled or damaged shall suffer such Punishment as the said Court shall in their
                            discretion direct according to the Degree of the offence.
                    